Case 6:20-cv-02347-JA-DCI Document 27 Filed 04/13/21 Page 1 of 2 PagelD 198

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
DAWN R. SUMTER,
Plaintiff,
v. Case No. 6:20-cv-2347-JA-DCI
THE CITY OF ORLANDO and
RODERICK WILLIAMS,
Defendants.

 

ORDER

Plaintiff has filed a Notice of Voluntary Dismissal of Claims Against the
City of Orlando (Doc. 26). Through this Notice, Plaintiff—as is her right under
Federal Rule of Civil Procedure 41(a)(1)(A)(i)—has dismissed with prejudice all
of her claims against the City. See Plains Growers, Inc. v. Ickes-Braun

Glasshouses, Inc., 474 F.2d 250, 253 (5th Cir. 1973)!; accord Corley v. Long-

 

 

Lewis, Inc., 965 F.8d 1222, 1226-27 (11th Cir. 2020); Klay v. United
Healthgroup, Inc., 376 F.3d 1092, 1105—06 (11th Cir. 2004).
The only remaining claims in this case are Plaintiffs state law claim of

battery against Defendant Roderick Williams, (see Doc. 1 at 19-20), and

 

1 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions issued
before October 1, 1981.

 

 

 
Case 6:20-cv-02347-JA-DCI Document 27 Filed 04/13/21 Page 2 of 2 PagelD 199

Williams’s two state law counterclaims against Plaintiff, (see Doc. 15 at 13-16).
All claims over which this Court had original jurisdiction having been
dismissed, pursuant to 28 U.S.C. § 1367(c) the Court declines to exercise
supplemental jurisdiction over the remaining claims.

Accordingly, it is ORDERED as follows:

1. Plaintiffs claim against Defendant Roderick Williams and |
Williams’s counterclaims against Plaintiff are DISMISSED without
prejudice to those claims being refiled in state court. Pursuant to 28 U.S.C.
§ 1367(d), the period of limitations for these claims is “tolled while the claim is
pending and for a period of 30 days after it is dismissed unless State law
provides for a longer tolling period.”

2. All pending motions are DENIED as moot.

3. The Clerk is directed to close this case.

DONE and ORDERED in Orlando, Florida}\on April _! 3021)

C
——— YS

JOHN ANTOON II
United States District Judge

 

Copies furnished to:
Counsel of Record

 

 
